ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Afghan Washington Construction Company )               ASBCA No. 60688
                                              )
Under Contract No. W5K9UR-10-C-7085           )

APPEARANCE FOR THE APPELLANT:                          Mr. Miya Mohammad
                                                        President

APPEARANCES FOR THE GOVERNMENT:                        Raymond M. Saunders, Esq.
                                                        Army Chief Trial Attorney
                                                       CPT Douglas A. Reisinger, JA
                                                        Trial Attorney

                                ORDER OF DISMISSAL

        By Order dated 21 July 2016, the Board requested that appellant provide a copy of
the claim it had submitted to the contracting officer prior to the filing of this appeal. In
response, appellant indicated that it desired to submit its claim to the contracting officer
for a decision. The government provided appellant with the contact information for the
cognizant contracting officer and appellant has submitted a claim to the contracting
officer. By Order dated 3 August 2016, the Board informed the parties that it intended to
dismiss this appeal unless either party objected within 14 days of the date of the Order.
The Board has not received an objection from either party.

       Accordingly, this appeal is dismissed without prejudice to any appeal from the
contracting officer's final decision or deemed denial of the contractor's claim.

      Dated: 23 August 2016

                                                      // «///~~-
                                                           --;?7
                                                     ' ~ / / / -1'~
                                                                        ~. . ----
                                                   /   / ,~c...--~.,
                                                  tfARK N. STEMPLER
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60688, Appeal of Afghan
Washington Construction Company, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2